Case 8:20-cv-00889-JLS-DFM Document 29 Filed 07/07/20 Page 1 of 2 Page ID #:1338
   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00889-JLS-DFM                                           Date: July 07, 2020
  Title: Intermarketing Media, LLC et al. v. Brent David Barlow et al.
  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

        Melissa Kunig                                                     N/A
         Deputy Clerk                                                Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF:                ATTORNEYS PRESENT FOR DEFENDANT:

                Not Present                                          Not Present

  PROCEEDINGS: (IN CHAMBERS) ORDER DENYING PLAINTIFFS’ SECOND
               EX PARTE APPLICATION FOR TEMPORARY
               RESTRAINING ORDER (Doc. 27)

          Before the Court is a second Ex Parte Application for Temporary Restraining
  Order against Defendant Brent David Barlow and Defendant entities associated with him
  filed by Plaintiffs Intermarketing Media, LLC dba Resort Advisory Group, Law Offices
  of David Alan Klein, and David Alan Klein, Esq. (App., Doc. 27.) Defendant Brent
  David Barlow opposed.1 (Opp., Doc. 28.) The Court previously denied Plaintiffs’ almost
  identical ex parte application for a temporary restraining order but ordered the parties to
  show cause why a preliminary injunction should not issue, setting a hearing on the order
  to show cause for August 21, 2020, at 10:30 a.m. (Doc. 15.) Having considered the
  parties’ new papers, the Court DENIES Plaintiffs’ second Application.
          First, insofar as Plaintiffs’ submission was intended to supplement their original ex
  parte application, it was filed in violation of the Court’s May 22, 2020 Order (Doc. 15),
  in which the Court advised the parties that no additional submissions would be permitted
  absent a written order from the Court other than as permitted therein—i.e., other than an
  opposition to and reply in support of Plaintiffs’ original ex parte application ahead of the
  August 21, 2020 hearing on a preliminary injunction. Second, if intended to supplant
  their original application, Plaintiffs’ instant Application fails for the reasons the Court set
  forth in denying their first application, namely that much of the conduct Plaintiffs


         1
             Once again, Defendant Barlow purports to respond on behalf of himself and other
  named defendants. (Opp. at 1.) The court questions the veracity of this representation and notes
  that, this time, the Application is not directed at all of the defendants on whose behalf Barlow
  claims he is responding.
  ______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                            1
Case 8:20-cv-00889-JLS-DFM Document 29 Filed 07/07/20 Page 2 of 2 Page ID #:1339
   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00889-JLS-DFM                                            Date: July 07, 2020
  Title: Intermarketing Media, LLC et al. v. Brent David Barlow et al.

  complain of occurred over the course of the last now-eleven months, belying Plaintiffs’
  claim of irreparable harm requiring emergency relief. In other words, this renewed
  application does not undo Plaintiffs’ delay. Third, regardless of Plaintiffs’ intent in filing
  the instant Application, the Application reads like a motion for reconsideration of the
  Court’s order denying their first application. Yet, Plaintiffs’ renewed application is
  substantively identical to their previous application, other than a single piece of “new”
  evidence Plaintiffs have uncovered since their original filing. That is not enough. Nor is
  it really “new,” for this evidence is simply another instance of the conduct Plaintiffs
  covered in their original application.
          Plaintiffs’ Application is therefore DENIED. Further disregard of the Court’s
  orders will result in sanctions to the offending parties and their attorneys.

                                                                         Initials of Preparer: mku




  ______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                            2
